DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal brief filed on 4/11/2022, PROSECUTION IS HEREBY REOPENED. The new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867   


                                                                                                                                                                                                     
Priority
Receipt is acknowledged of certified copies of papers required by 3Shield CFR 1.55. 
Objection
Claims 2-15 are objected to because of the following informalities:  
Claims 2-15 , “A capacitive sensor arrangement” should be changed to “The capacitive sensor arrangement”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 13, 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "structure is connected in series between the first (line?)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation "the first connected connecting line” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the communication line” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the vehicle seat" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the steering wheel”  in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 4062 and 4063 (or as subject to pre-AIA  35 U.S.C. 4062 and 4063) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 4062 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 15, is/are rejected under 35 U.S.C. 4062(a)(1) as being anticipated by Kremin et al. (9,151,792).
	Regarding claim 1, Kremin et al. discloses a capacitive sensor arrangement for detecting an object comprising: - a sensing electrode (101) having a capacitance (Cf, cs) which depends on the presence of the object (Hand) in a detection space; - a measurement device (102) connected to the sensing electrode (101) and configured to detect the capacitance (Cf, cs) of the sensing electrode (101); and  - a conducting structure (Shield)(See also ground layer, fig. 1), wherein the capacitance (Cf, Cs) of the sensing electrode (101) depends on a potential of the structure (Shield); wherein the measurement device (102) is configured to receive a supply power (103, 303) between a first potential (103, 303) and a second potential (Ground)(Either ground or virtual ground), the measurement device (102) being connected to the second potential (Ch and Ground) exclusively via the structure (Shield)(Fig. 3, element 102 connected to potential Ch and then ground exclusively via CH.-).
	Regarding claim 2, Kremin et al. discloses the measurement device (102) is connected to the structure (Shield) by a first connecting line (V-shield line).  
	Regarding claim 3, Kremin et al. discloses the first potential is supply voltage (103) supplied by a power source to which the measurement device (102) is connected a power supply line (The limitation is true for any prior art including Kremin).  
Regarding claim 4, Kremin et al. discloses the measurement device (102) is operable when the first connecting line (V_shield line) is at least indirectly connected to the second potential (Ground)(Vshield line indirectly connect to ground when Ch is not charging).
Regarding claim 5, Kremin et al. discloses the structure (Shield) is connected to the second potential (ground) by a second connecting line (Fig. 1, line between ground layer to ground).
Regarding claim 6, as best understood, Kremin et al. discloses at least a portion (Any portion of the shield where current flowing) of the structure (Shield) is connected in series (With respect to the local floating ground) between the first line (V_shield line) and second connected line (Line through Ch to ground).
Regarding claim 7, Kremin et al. discloses the structure (Shield) is a ground electrode (Shield is local floating ground).  
	Regarding claim 9, Kremin et al. discloses measurement device (102) is connected to a communication line (The line to element 305) for communication with another device (305).  
Regarding claim 10, Kremin et al. discloses measurement device (102) is detectable by another device through the communication line (The limitation is true for any electronic device since every element is “detectable” through communication line).  
Regarding claim 11, Kremin et al. discloses the measurement device (102) is configured to output a signal indicative of the presence of the object (Hand).
Regarding claim 15, Kremin et al. discloses the second potential is ground potential (Ground).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 4062 and 4063 (or as subject to pre-AIA  35 U.S.C. 4062 and 4063) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 4063 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 4062, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 is/are rejected under 35 U.S.C. 4063 as being unpatentable over Kremin et al. (9,151,792) in view of Fujikawa et al. (US 2018/00223 A1).
Regarding claim 12, Kremin et al. does not disclose the structure (Shield) is part of a vehicle interior, in particular of a vehicle seat or a steering wheel (Note: The “or” read on alternative exclusive embodiments).  
Regarding claim 14, Kremin et al. does not explicitly disclose the measurement device is configured to detect whether at least one of the driver's hands is in contact with the steering wheel.  
Fujikawa et al. discloses steering wheel grip detection device and further discloses structure (Steering wheel) is part of the vehicle interior; the measurement device is configured to detect whether at least one of the driver's hands is in contact with the steering wheel.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the measurement device is configured to detect whether at least one of the driver’s hand is in contact with the steering wheel, as taught by Fujikawa et al. into the system of Kremin et al. because such measurement configured to detect driver’s hand is typical and involves only routine.
Claim 13 is/are rejected under 35 U.S.C. 4063 as being unpatentable over Kremin et al. (9,151,792) in view of Kato et al. (US 2002/0024344 A1).
Regarding claim 13, Kremin et al. does not discloses the measurement device is configured to detect the presence of an occupant on the vehicle seat.  
Kato et al. discloses electrostatic capacity sensor and further discloses the measurement device (fig. 1) is configured to detect the presence of an occupant on the vehicle seat.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the measurement device is configured to detect the presence of an occupant on the vehicle seat, as taught by Kato et al. into the system of Kremin et al. because such measurement configured to detect occupant is typical and involves only routine.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:  “The Shield layer 201 in Kremin is not even connected to ground”.  
It is clearly that the shield does connect to ground.  In figure 3, the shield connect to ground thru Ch.  As applicant point to fig. 3, the active shield layer (201) capacitively connected to ground (Or AC coupling to ground).  It is therefore adequately served as connection to ground. 
In response to Applicant’s argument that CH is induced capacitance, not a physical capacitor, “there is no ‘line’ between the shield and ground through CH”.  
Applicant is respectfully noticed that the shield (201) being connected to ground thru CH, It’s also connected to local floating ground thru v_shield, as in figure 3.
In response to Applicant’s argument that Kremin cannot possibly teach or suggest a “measurement device being connected to the second potential exclusively via the structure”.  Contrarily to the argument, the measurement device (102) being connected to ground (Ground) exclusively via structure (201).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                
April 27, 2022